UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1370


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

GILBERT KITILA,

                  Defendant -   Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00455-DKC)


Submitted:   November 30, 2010                Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gilbert Kitila, Appellant Pro Se. Carol Barthel, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gilbert      Kitila    appeals     the   district      court’s   order

granting   the    government’s      motion    to    reduce   to    judgment   tax

assessments made against Kitila for unpaid federal income taxes

and penalties for the 1988, 1989, and 1990 tax years.                   We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Kitila, No. 8:09-cv-00455-DKC (D. Md. Mar. 8, 2010).

We   dispense    with   oral     argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2